— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 1975, which dismissed claimant’s appeal upon the ground that it was not timely filed. The claimant’s request for a referee hearing was denied by a referee upon the ground that it was not timely made and notice of the decision was mailed on July 29, 1974. The decision had printed thereon the time requirements for an appeal to the Unemployment Insurance Appeal Board. The claimant did not file an appeal from that decision until March 25, 1975. Pursuant to subdivision 1 of section 621 of the Labor Law, a claimant must file such an appeal within 20 days after the mailing of the referee’s decision and this the claimant failed to do (Matter of Moses [Catherwood], 31 AD2d 772). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.